Name: 2008/330/EC: Commission Decision of 22 April 2008 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document number C(2008) 1482) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  agricultural policy;  health;  Europe
 Date Published: 2008-04-26

 26.4.2008 EN Official Journal of the European Union L 114/94 COMMISSION DECISION of 22 April 2008 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document number C(2008) 1482) (Text with EEA relevance) (2008/330/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2007/716/EC of 30 October 2007 lays down transitional measures for structural requirements of certain establishments in the meat and milk sectors in Bulgaria provided for in Regulations (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council (2). As long as those establishments are in transition, products originating from those establishments should only be placed on the domestic market or used for further processing in Bulgarian establishments in transition. (2) Decision 2007/716/EC has been amended by Decision 2008/290/EC. (3) According to an official declaration from the Bulgarian competent authority certain establishments in the meat and milk sectors have ceased their activities or have completed their upgrading process and are now in full compliance with Community legislation. Those establishments should therefore be deleted from the list of establishments in transition. (4) The Annex to Decision 2007/716/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in the Annex to this Decision are deleted from the Annex to Decision 2007/716/EC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 April 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33; corrected version in OJ L 195, 2.6.2004, p. 12). (2) OJ L 289, 7.11.2007, p. 14. Decision as amended by Decision 2008/290/EC (OJ L 96, 9.4.2008, p. 35). ANNEX LIST OF ESTABLISHMENTS TO BE DELETED FROM THE ANNEX TO DECISION 2007/716/EC Meat processing establishments No Veterinary No Name of establishment Town/street or village/region 18. BG 0401010 Bilyana OOD s. B. Slivovo obsht. Svishtov 35. BG 0901017 Musan OOD s. Valkovich obsht. Dzhebel 38. BG 1101012 OOD Iv. Zyumbilski gr. Troyan Industr. zona 61. Ã G 1901003 Edrina EOOD gr. Tutrakan ul. Silistra 52 94. BG 0302010 ET ALEKS-Sasho Aleksandrov gr. Varna zh.k. Vazrazhdane 96. BG 0402002 Pimens OOD gr. Strazhitsa ul. Iv. Vazov 1 100. BG 0402011 ET Filipov-Svilen Filipov gr. Svishtov Zapadna promishlena zona 101. BG 0402013 Bani OOD gr. Lyaskovets promishlena zona Chestovo 144. BG 0405003 Merkuriy 2000 OOD gr. Veliko Tarnovo ul. Prof. Il. Yanulov 2 145. BG 0405006 ET Kondor PSP-Petar Petrov s. B. Slivovo, obsht. Svishtov 149. BG 0505002 ET BIDIM  Dimitar Ivanov gr. Vidin ul. Knyaz Boris  I 1 150. BG 0505009 Dzhordan EOOD gr. Vidin ul. Vladikina 58 161. BG 1105009 Mesokombinat Lovetch AD gr. Lovetch ul. Bialo more 12 182. BG 1805004 ET Venelin Simeonov-Ivo gr. Ruse ul. Zgorigrad 70 183. BG 1805016 Metika-2000 OOD gr. Ruse, ul. Balkan   21 216. BG 0204020 Rodopa Nova OOD gr. Burgas ul. Industrialna 25 219. BG 0204023 SD Anada-Atanasov i sie gr. Nesebar Industrialna zona 226. BG 0404001 ET Stefmark-Stefan Markov gr. G. Oriahovitsa ul. Sv. Knyaz Boris I 86 228. BG 0404017 Tsentromes OOD s. Momin sbor obl. Veliko Tarnovo 229. BG 0404018 OOD R.A.-03-Bobi gr. G. Oriahovica ul. St. Mihaylovski 16 231. BG 0404021 Stefanov. Iv. Stefanov  04 EOOD s. Tserova koriya obl. Veliko Tarnovo 232. BG 0404022 Merkurii-2000 OOD gr. Veliko Tarnovo ul. Ulitsa na uslugite 236. BG 0504004 ET Vitalis-Ilko Yonchev gr. Vidin bul. Panoniya 17A 237. BG 0504005 OOD Dileks s. Borovitza, obsht. Belogradchik 242. BG 0704010 Toni Treyding OOD gr. Sevlievo ul. Marmarcha 14 246. BG 0804011 Tropik OOD gr. Dobrich ul. Otets Paisiy 62 247. BG 0804021 Veselina Treyd EOOD gr. Dobrich ul. Angel Stoyanov 6 250. BG 0904002 Kips EOOD gr. Kardzhali Promishlena zona 257. BG 1104010 Mesokombinat Lovetch AD gr. Lovetch ul. Byalo more 12 267. BG 1304014 EKO-MES EOOD s. Velichkovo obsht. Pazardzhik 270. BG 1404005 Kolbaso OOD gr. Batanovtsi ul. Bratya Miladinovi 12 303. BG 1804018 Nadezhda-M OOD gr. Byala bul. Kolyo Ficheto 25 317. BG 2204009 Solaris AS EOOD gr. Sofia ul. Dimitar Spisarevski 26 351. BG 2404032 Rokar-1 OOD gr. Stara Zagora bul. Nikola Petkov 61 367. BG 2604021 Lotos OOD gr. Dimitrovgrad ul. Sava Dobroplodni Milk processing establishments No Veterinary No Name of establishment Town/street or village/region 37. BG 2112028 Medina OOD gr. Madan 45. BG 0212048 Bilding Zah EOOD s. Shivarovo obsht. Ruen 46. BG 0712008 Milkieks OOD gr. Sevlievo zh.k. Atanas Moskov 198. BG 2418008 Varbev EOOD s. Medovo obsht. Bratya Daskalovi 202. BG 1518006 Sirma Milk EOOD gr. Pleven Industrialna zona 207. BG 2418007 El Bi Bulgarikum EAD gr. Kazanlak kv. Industrialen 2